UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6528



TOMMY LEE HARRIS, JR.,

                                              Plaintiff - Appellant,

          versus


JAMES DAVIS, Judge of the Laurens Municipal
Court; LIEUTENANT LYNCH; SERGEANT NELSON;
W. L. BENTLEY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Terry L. Wooten, District Judge.
(CA-05-666-3-TLW)


Submitted:   September 23, 2005           Decided:   November 8, 2005


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tommy Lee Harris, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Tommy Lee Harris, Jr., seeks to appeal the district

court’s order adopting the magistrate judge’s recommendation and

dismissing Harris’ 42 U.S.C. § 1983 (2000) complaint. The district

court referred the case to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B) (2000).        The magistrate judge recommended that

relief be denied and advised Harris that failure to file timely,

specific objections to the recommendation would waive appellate

review of a district court order based upon the recommendation.

Despite this warning, and an extension of time to file objections,

Harris failed to specifically object to the magistrate judge’s

recommendations.     The timely filing of specific objections to a

magistrate     judge’s    recommendation    is     necessary     to   preserve

appellate review of the substance of that recommendation when the

parties   have   been    warned   that   failure   to   object    will   waive

appellate review. See Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).

             Harris has waived appellate review by failing to file

specific objections after receiving proper notice. Accordingly, we

dismiss the appeal.      Harris’ motion for appointment of counsel is

denied. We dispense with oral argument because the facts and legal




                                   - 2 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                              - 3 -